 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 515 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Corrine Brown of Florida (for herself, Mr. Fattah, Mr. Payne, Mr. Conyers, Ms. Lee, Ms. Eddie Bernice Johnson of Texas, and Ms. Waters) submitted the following concurrent resolution; which was referred to the Committee on International Relations 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress to support an increase in funds allocated to the Republic of Haiti and to expedite the delivery of emergency aid to the island nation because of the terrible destruction brought on by Hurricane Jeanne. 
 
Whereas Hurricane Jeanne has wreaked havoc upon the nation of the Republic of Haiti, particularly the northern coastal areas; 
Whereas the Government of Haiti has announced that there are at least 2,600 people who are badly injured, that 1,050 are missing, and that 300,000 are homeless; 
Whereas in the city of Gonaives alone, there are 200,000 people who are homeless; 
Whereas news reports have quoted the Brazilian army commander in charge of the United Nations peacekeeping force in Haiti, General Augusto Heleno Ribeiro Pereira, as complaining about the extremely slow pace of relief reaching the residents, many of whom have spent days without food; 
Whereas even Haitians not directly affected by the storm are being forced to go hungry, do not have a sufficient water supply, and are suffering from extreme medicine and medical-assistance shortages; 
Whereas many people, including children, have been contracting gangrene, which is being transmitted by attempts to cleanse injuries in contaminated water; 
Whereas amputations are being performed under horrendous conditions, often without anesthetics, and physicians are performing amputations without electricity or running water; 
Whereas thousands of barefoot survivors are being treated for severe injuries from gashes endured from collapsing roofs or from pieces of zinc roof that remain hidden by the mud blanketing the city; 
Whereas it is estimated that there are only 1,000 physicians in a country of eight million people, most of whom are based in Port-au-Prince, the capital, and women are being forced to give birth at makeshift hospitals; 
Whereas, even though minimal aid has arrived in Port-au-Prince, it is reportedly taking nine hours to move supplies to Gonaives, mainly because of the numerous impassible streets that are covered in mud; 
Whereas aid trucks and food distribution centers have been looted by a population that has gone for days without food, and the country director of the Haiti Emergency Operation of the United Nations World Food Program (UNWFP), Guy Gavreau, said in late September that aid groups have been able to provide food to only about 25,000 people, which is only 10 percent of the population of Gonaives; 
Whereas the floods from the storm have destroyed nearly all of the rice and fruit harvests in the Artibonite region, known as Haiti’s breadbasket, and because of this the nation is completely incapable of providing food for its citizens without outside assistance; 
Whereas hundreds of Haitians line up daily for food every day after spending entire nights outside in the pouring rain; 
Whereas, although UNWFP and CARE International distributed 120 tons of food in late September, that amount of food is only sufficient to feed 48,000 families for just one day; 
Whereas, even though aid has reached Port-au-Prince, transporting it to Gonaives is a nine-hour drive, with the final leg of the route covered by mud-laden roads; 
Whereas widespread looting has occurred, and hundreds of people are being treated for gunshot wounds received in fights over scarce food, and most residents who are homeless and without the means to barter are at the mercy of criminal gangs roaming the country; 
Whereas communication is extremely difficult, as landline telephone services have been severed, cellular phones are barely working, and even satellite phone connections are unintelligible; 
Whereas Haiti is the poorest nation in the Western Hemisphere, and 80 percent of the population in the country lives below the threshold of absolute poverty, malnutrition is prevalent, per capita income is a mere $425, and average life expectancy is only 49.1 years; and 
Whereas Haiti is our neighbor, our ally, and our friend, and is located just a few hundred miles off the coast of the State of Florida: Now, therefore, be it 
 
That the Congress— 
(1) supports an increase in the allocation of funds to the Republic of Haiti because of the terrible destruction brought on by Hurricane Jeanne; and 
(2) for such reason, encourages the expedited delivery of emergency aid to Haiti. 
 
